In the

    United States Court of Appeals
                  For the Seventh Circuit
                    ____________________
No. 21-1381
DEBRA A. PRILL,
                                                 Plaintiff-Appellant,
                                v.

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                   Western District of Wisconsin.
         No. 3:19-cv-00977-bbc — Barbara B. Crabb, Judge.
                    ____________________

  ARGUED NOVEMBER 3, 2021 — DECIDED JANUARY 13, 2022
               ____________________

   Before KANNE, BRENNAN, and KIRSCH, Circuit Judges.
    BRENNAN, Circuit Judge. For almost 30 years, Debra Prill
worked for the Eau Claire, Wisconsin County Highway
Department performing physically demanding work,
including driving a dump truck and maintaining roads. She
also suﬀered from pain in her lower back and knees, which
was exacerbated by a car accident and multiple work injuries.
2                                                     No. 21-1381

    Prill retired in August 2014 and later ﬁled for Social
Security disability beneﬁts alleging she could no longer
perform heavy or medium work. Several doctors examined
Prill or reviewed her medical records between 2014 and 2016,
but they reached diﬀerent conclusions about her physical
limitations.
    An administrative law judge held a hearing on Prill’s
application for beneﬁts. The ALJ found Prill’s testimony only
partially credible, concluding that her report about the
severity of her symptoms and the extent of her limitations was
inconsistent with other record evidence. The ALJ also
weighed the competing medical evidence and gave greater
weight to the opinions of consulting physicians who reviewed
Prill’s medical records than to the opinion of Prill’s treating
physician. So, the ALJ concluded that Prill had not been
disabled since August 2014.
   Prill appealed the denial of her application for beneﬁts,
ﬁrst to the Appeals Council of the Social Security
Administration which denied her request for review, and
then to the district court. Prill argued that substantial
evidence did not support the ALJ’s decision. To Prill, the ALJ
had wrongly discounted her subjective allegations, and had
improperly weighed the diﬀering medical opinions.
   The district court aﬃrmed the ALJ’s decision, ruling that
substantial evidence supported the ALJ’s analysis in both
respects. We agree, so we aﬃrm the district court’s judgment.
                                 I.
    A. Factual Background
  Events before the alleged August 2014 disability onset date. Prill
worked for Eau Claire County from September 1985 to
No. 21-1381                                                    3

August 2014. She began reporting back pain as early as 1998,
which increased after a car accident in 2002. Prill suﬀered a
work injury in 2006, after which she reported pain in her leg and
lower back lasting two years. Dr. Donald Bodeau treated her and
monitored her progress in physical therapy. Prill received
epidural injections for back pain in 2008 and 2009 and resumed
work without restrictions in June 2009.
    In 2010, Prill suﬀered knee injuries at work, and an MRI
scan of her lumber spine showed degeneration. She reported
worsening pain in her back and right leg in August 2011, but
she continued to work without restrictions. The next month
she was diagnosed with right knee osteoarthritis and a
probable meniscus tear. In December 2011, Prill suﬀered
another work-related injury and for approximately one
month was restricted to light work. She had resumed lifting
up to 80 pounds by July 2012. Prill had right-knee surgery in
January 2013, and she was diagnosed with a meniscus tear
after the surgery. She declined physical therapy and later
returned to work.
     When Prill’s work truck caught ﬁre and she jumped out of
it in December 2013, she experienced whiplash and neck pain
but few other symptoms at the time. In April 2014, Dr. Mark
Attermeier examined Prill and found that she had normal and
full range of motion in her joints and that her neurological
exam was normal. That month Prill saw a chiropractor and
reported she was engaged in light duty work. In May 2014,
Dr. Bodeau again saw Prill, who complained of pain in her
neck and shoulders. Prill also reported that she planned to
perform general manual labor that summer.
   Events between the August 2014 alleged onset date and April
2016. Prill planned to retire in August 2014 at age 55. That
4                                                     No. 21-1381

month she saw a podiatrist and reported pain in her left foot.
The podiatrist wrote that Prill was “in no acute distress” and
that most ﬁndings were normal. The podiatrist recommended
a custom orthotic insert and did not recommend surgery. The
next day, Prill saw Dr. Bodeau, who reported that Prill walked
abnormally from pain.
    Later in August 2014, Prill saw orthopedist Dr. Andrew
Israel, who reported her left knee “is doing okay.” Dr. Israel
recommended conservative treatment, although he noted that
she might be a candidate for surgery in the future. Prill
participated in recommended physical therapy and made
progress, but she stopped attending her appointments in
October 2014 and was discharged. Four months later Prill saw
Dr. Bodeau, who wrote that “[Prill] is retired but no work
restrictions are implemented.” In April 2015, Prill saw Dr.
Bodeau again and reported severe neck pain. Dr. Bodeau
wrote that Prill “remains retired but available for unrestricted
activity.” Dr. Attermeier examined Prill in June 2015 and she
told him she was fully retired and enjoying it. At that visit Prill
reported back pain had “not been much of a problem
recently.”
    In the summer of 2015, in connection with a worker’s
compensation claim, Prill underwent independent medical
evaluations (“IMEs”) with two consulting doctors. To
orthopedist Dr. Kevin Kulwicki, Prill complained of pain in
her knees. Various tests indicated a torn meniscus in her right
knee but not her left knee. Dr. Kulwicki recommended against
further arthroscopic surgery, and that for her right knee Prill
engage in no repetitive bending, squatting, stooping, or
kneeling. He assessed no further restrictions. Dr. William
Monacci, a neurosurgeon, also examined Prill and wrote that
No. 21-1381                                                    5

she had diminished sensation in her upper arms. He noted as
well that she had a normal heel and tandem gait. Dr. Monacci
wrote that Prill was not permanently disabled and that no
permanent restrictions were necessary.
    Dr. Bodeau disagreed with the results of the two IMEs,
and in December 2015 he wrote Prill’s attorney. Dr. Bodeau
opined that Prill’s disability rating should have been 12
percent because of her back pain. The letter stated that Prill
“did just barely make it to retirement,” and Dr. Bodeau
suggested that but for Prill’s back pain she would have
continued to work beyond 2014. At this time, Prill was in
physical therapy. After she canceled or failed to show up to
several appointments—and then failed to schedule additional
appointments—her physical therapy was again discontinued
in January 2016. Prill applied for Social Security disability
benefits in December 2015.
    Events in Spring 2016 and after. Dr. Alena Marozava
examined Prill and noted in April 2016 that she showed mild
to moderate convex curvature in the lumbar spine, although
no fracture. X-rays confirmed mild to moderate scoliosis with
mild to moderate multilevel degenerative disc disease of the
lumbar spine. Dr. Marozava assessed Prill with moderate
deficits in sitting and standing due to neck pain and moderate
deficits in lifting, as Prill reported being able to lift grocery
bags or “2 cases of pop.” Additionally, Dr. Marozava wrote
that Prill reported difficulty with stairs and that she did not
feel safe driving long distances because of her back and neck
pain. Prill told Dr. Marozava she did household chores, such
as vacuuming, mopping, cooking, and cleaning, and Dr.
Marozava assessed no deficits in Prill’s bending, twisting, or
stooping.
6                                                    No. 21-1381

     A state-agency consultant, Dr. George Walcott, reviewed
Prill’s medical records in April 2016 to conduct an initial
disability determination. Dr. Walcott opined that Prill could
lift 50 pounds occasionally and 20 pounds frequently. He
determined that she could stand, walk, and sit for about six
hours per day, but he assessed no further restrictions. Dr. Pat
Chan, another state-agency consultant, reviewed Prill’s
medical records in September 2016 to conduct a disability
determination at the reconsideration level, and he reached the
same conclusions as Dr. Walcott. Dr. Chan determined that
Prill’s statements regarding her symptoms were only
partially consistent with the objective medical evidence,
which did not show musculoskeletal issues sufficiently severe
to create the personal-care issues that Prill described. Per Dr.
Chan, who cited Prill’s normal gait and her participation in
aquatic therapy, Prill could perform medium work.
    In July 2017 and January 2018, Prill saw Dr. Kristina
Schuldt. During the latter visit, Prill reported that she took
hydrocodone for pain. According to Prill, she had an increase
in chores at home as she had become the caretaker for three
minor children. During this visit, Prill rated her pain at 5 on a
scale of 10.
    B. Procedural History
    An ALJ held a hearing on Prill’s application for Social
Security benefits in March 2019. Prill testified she had injuries
before August 2014, but she wanted to wait until then to retire
to take advantage of her full pension. Throughout her
employment with Eau Claire County, she had to lift at least
50 pounds. Prill agreed with Dr. Bodeau’s letter regarding her
restrictions, except that she did not believe she could lift up to
25 pounds for one-third of the day or twist and climb for up
No. 21-1381                                                  7

to one-third of the day. She said she could not sit for even an
hour.
    Despite these restrictions, Prill also contended she was
able to perform her job through August 2014 because her
foreman accommodated her, her coworkers lifted many of the
heavy items that she would ordinarily have been responsible
for lifting, and sometimes she was permitted to lay down
during her shift. Prill also said she cooked, baked, did
laundry, and cleaned her home. She testiﬁed she drove to go
shopping and to church. The ALJ asked about epidural
injections Prill received in her lower back, and she responded
the injections gave her relief and allowed her to complete
physical therapy.
   The ALJ issued a decision ﬁnding that Prill had not been
disabled since August 2014. Although the ALJ found that Prill
had multiple severe impairments, none of them met or
equaled the severity of one of the impairments that results in
per se disability under 20 C.F.R. § 404.1520 and other
applicable regulations.
   The ALJ then determined Prill’s residual functional
capacity (“RFC”). She concluded that Prill could perform
medium work with the following restrictions:
      occasional climbing of ramps and stairs but
      never climbing of ladders, ropes[,] or scaffolds;
      occasional stoop, kneel, and crouch but never
      crawl; frequently push/pull bilaterally; frequent
      lateral rotation of the head/neck; frequent
      handling and fingering bilaterally; avoid
      moving mechanical parts and unprotected
8                                                 No. 21-1381

      heights; cannot perform production rate or pace
      work such as assembly line work.
The ALJ reasoned that Prill’s “statements concerning the
intensity, persistence and limiting effects of [her] symptoms
are not entirely consistent with the medical evidence and
other evidence in the record.” Further, the ALJ noted that the
alleged onset date of August 2014 corresponded precisely
with Prill’s retirement, and the ALJ cited the positive results
of Prill’s June 2015 visit with Dr. Attermeier as undermining
Prill’s statements about the intensity and limiting effects of
her symptoms. The ALJ found that the results of the
examinations conducted by the podiatrist and Drs. Kulwicki,
Monacci, and Israel were consistent with her RFC assessment.
   The ALJ assigned little weight to the opinion of Dr.
Marozava. As the ALJ noted, Dr. Marozava observed Prill as
healthy, alert, and having “normal tandem walk, toe heel
walk and intact rapid alternating movements.” But the doctor
assessed moderate deficits in sitting and standing, due to back
and neck pain, and moderate deficits in lifting. The ALJ found
that these “limitations are based upon [Prill’s] subjective
complaints and are very vague so given very little weight as
not supported by the exam that day, her extensive activities
and abilities. The overall evidence indicates mostly
conservative treatment for her pain with good results with
medications and therapy.”
    The ALJ also did not find persuasive the opinions of Dr.
Bodeau. To the ALJ, he failed to “provide any objective exams
or diagnostic testing” on the form he submitted to support the
permanent restrictions in lifting, kneeling, squatting, and
crouching that he posited. Further, the ALJ noted that Dr.
Bodeau’s proposed restrictions were inconsistent with his
No. 21-1381                                                9

own treatment notes, which stated that Prill was retired but
not subject to any work restrictions. The ALJ also found Dr.
Bodeau’s opinion to be inconsistent with the opinions of Drs.
Monacci and Chan, to which the ALJ gave great weight as
consistent with the objective medical evidence.
    Having reached the RFC assessment, the ALJ determined
that Prill could not return to her past work as a highway
maintenance worker, which required frequent kneeling. But
the ALJ found that Prill’s RFC enabled her to work jobs which
existed in the national economy in significant numbers, like
laundry worker, merchandise delivery, or general laborer.
The ALJ thus concluded that Prill was not disabled. The
Appeals Council denied Prill’s request for review, so the
ALJ’s decision stood as the agency’s final administrative
decision.
    Prill sought judicial review and the district court
considered the parties’ arguments. The court reasoned that
the ALJ adequately explained why she discounted Prill’s
account of her subjective allegations and their effects as
inconsistent with the medical evidence and the other evidence
in the record, including Prill’s conservative treatment, the
success of that treatment in mitigating her symptoms, and
Prill’s own reports of her daily activities. The court also
concluded that the ALJ reasonably weighed the opinions of
the competing physicians and adequately explained why she
assigned little weight to the opinions of Drs. Marozava and
Bodeau, which the objective evidence in the record did not
support. The district court therefore affirmed the ALJ’s
decision as supported by substantial evidence.
10                                                  No. 21-1381

                               II.
    Prill contends the ALJ erred in evaluating her subjective
allegations and the medical opinions about her condition.
    We review the district court’s judgment de novo. L.D.R. v.
Berryhill, 920 F.3d 1146, 1151 (7th Cir. 2019). “We will aﬃrm a
decision on disability beneﬁts if the ALJ supported her
conclusion with substantial evidence.” Karr v. Saul, 989 F.3d
508, 511 (7th Cir. 2021) (citing 42 U.S.C. § 405(g); Biestek v.
Berryhill, 139 S. Ct. 1148, 1152 (2019)). Substantial evidence is
not a high threshold, as it means only “such relevant evidence
as a reasonable mind might accept as adequate to support a
conclusion.” Id. (quoting Biestek, 139 S. Ct. at 1154).
Additionally, a claimant bears the burden of proving she is
disabled. Id. at 513 (citing 20 C.F.R. § 404.1512(a); Summers v.
Berryhill, 864 F.3d 523, 527 (7th Cir. 2017)). We are not to
“reweigh the evidence or substitute [our] judgment for that of
the ALJ.” L.D.R., 920 F.3d at 1152 (internal quotations
omitted). Nor are we to “resolve conﬂicts or decide questions
of credibility.” Id.
   To determine whether a claimant is eligible for disability
benefits, an ALJ applies a five-step sequential evaluation
process to determine whether a claimant can engage in
substantial gainful activity. The ALJ considers whether:
       (1) the claimant is presently employed; (2) the
       claimant has a severe impairment or
       combination of impairments; (3) the claimant’s
       impairment meets or equals any impairment
       listed in the regulations as being so severe as to
       preclude substantial gainful activity; (4) the
       claimant’s residual functional capacity leaves
No. 21-1381                                                       11

       him unable to perform his past relevant work;
       and (5) the claimant is unable to perform any
       other work existing in significant numbers in
       the national economy.
Butler v. Kijakazi, 4 F.4th 498, 501 (7th Cir. 2021) (citations
omitted); see also 20 C.F.R. § 404.1520. “The claimant bears the
burden of proof at each step except 5, when the burden shifts
to the Commissioner.” Gedatus v. Saul, 994 F.3d 893, 898 (7th
Cir. 2021).
   A. Prill’s Subjective Allegations
    Prill disagrees with the ALJ’s ﬁndings on her various
subjective allegations, from when her alleged disability
started, to whether she performed heavy work before
retirement, and how to consider her daily activities, medical
records, and examination results.
    Prill’s alleged onset of disability the same month as her planned
retirement. The ALJ found Prill’s statements about the
persistence and severity of her symptoms mostly
unsupported. Prill says she is credible, as shown by her strong
work history, to which Prill contends the ALJ gave insuﬃcient
attention. See Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015).
   Prill is correct that her work history bolsters her
credibility. “But work history is just one factor among many,
and it is not dispositive,” nor does it operate to negate other
evidence that supports an ALJ’s adverse credibility ﬁnding.
Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016); see also
Summers, 864 F.3d at 528–29. Prill’s work history does not
dictate the conclusion she suggests: that the ALJ could not
consider the timing of her alleged onset of disability or ﬁnd
her only partially credible.
12                                                    No. 21-1381

    The timing of Prill’s application for beneﬁts is suspicious.
She applied nearly immediately after her planned retirement
date at age 55, despite working at a job requiring heavy
exertion for the previous several years. The ALJ was entitled
to consider that the timing of Prill’s alleged onset of disability
coincided precisely with her planned retirement, suggesting
that Prill did not become disabled then.
    Whether Prill performed heavy work before her retirement. Prill
submits the ALJ gave too much weight to her years of pain
complaints prior to 2014, contending that just because she
worked until age 55 does not mean she was not disabled
during some of that time. The Commissioner responds the
ALJ was entitled to account for Prill’s work despite her
complaints of pain, as she was doing heavy work through her
retirement, which was inconsistent with the disabling
limitations that she described at the hearing before the ALJ.
Prill replies she was not in fact performing heavy work but
instead receiving accommodations that allowed her to
perform the functional equivalent of light work. At the
hearing, Prill testiﬁed that her coworkers performed many
heavy-duty tasks for her—between December 2013 and
August 2014—so that she did not have to do them.
    Prill has not established that she was not doing heavy
work in the months before she retired. An April 4, 2014 note
from a chiropractor states that Prill was “sweeping/mopping
etc[.] for light duty type work.” The medical records do not
specify how long the light-duty work persisted. On May 9,
2014, Prill told Dr. Bodeau that she would be doing manual
labor during the summer of 2014, but she reported that was
because she had missed training sessions rather than because
No. 21-1381                                                     13

of any work restrictions. That leaves Prill’s testimony at the
hearing.
   But, as mentioned above, substantial evidence supports
the ALJ’s determination that Prill was not entirely credible
regarding the intensity, persistence, and limiting eﬀects of her
symptoms. The ALJ was entitled to discount Prill’s assertions
about the extent of the help she received from coworkers
during the last few months of her employment with Eau
Claire County. Because that credibility determination was not
patently wrong, we cannot disturb it. See Burmester v.
Berryhill, 920 F.3d 507, 510 (7th Cir. 2019); Curvin v. Colvin, 778
F.3d 645, 651 (7th Cir. 2015).
    Daily activities. When evaluating the intensity and
persistence of a claimant’s symptoms, an ALJ should consider
the claimant’s daily activities. 20 C.F.R. § 404.1529(c)(3)(i).
Prill next contends the ALJ improperly analyzed her daily
activities in and around her home without considering the
difficulties they imposed on her.
    As Prill asserts, there are limits on an ALJ’s use of a
claimant’s daily activities to undermine assertions of
disabling symptoms. Indeed, this court has “cautioned ALJs
not to equate such activities with the rigorous demands of the
workplace.” Alvarado v. Colvin, 836 F.3d 744, 750 (7th Cir.
2016) (citations omitted). “But it is entirely permissible to
examine all of the evidence, including a claimant’s daily
activities, to assess whether testimony about the effects of his
impairments was credible or exaggerated.” Id. (quoting
Loveless, 810 F.3d at 508) (internal quotation marks omitted).
So, the ALJ appropriately considered that—despite Prill’s
claimed limitations related to standing, sitting, kneeling,
squatting, and crouching—she cooked, baked, vacuumed, did
14                                                          No. 21-1381

laundry, loaded the dishwasher, drove, played cards,
gardened, and cared for minor children.
    Several of Prill’s activities are not consistent with her claim
that she could not sit, stand, or walk for an extended period
and could only rarely kneel, squat, or crouch. In particular,
gardening undercuts her claimed limitations because it is a
voluntary activity that involves many of the tasks she argues
she cannot perform, at least on a sustained basis. As the
Commissioner notes, Prill did not have to garden, but rather
chose to do so. Gardening involves kneeling, stooping,
squatting, and crouching, which Prill stated she was only able
to do on a rare basis—five to ten percent of the time—because
it caused her pain. Prill reported being unable to garden
continuously without pain, but she nevertheless engaged in a
voluntary activity that would have aggravated the conditions
she alleges were disabling. 1
    The ALJ did not err in considering and weighing Prill’s
self-reported daily activities, including gardening. Those
daily activities were appropriately determined to be
inconsistent with the severity and limitations of her claimed
symptoms.
   Medical records. Prill also argues the ALJ improperly
cherry-picked evidence that her symptoms were improving
while ignoring evidence that some of them were persistent or


1 This court
            has approved of ALJs considering whether a claimant gardens
in reference to whether the claimant’s symptoms were as limiting as the
claimant alleged, albeit in unpublished orders. See Densow v. Saul, 858 F.
App’x 928, 931–32 (7th Cir. 2021); Molnar v. Astrue, 395 F. App’x 282, 285,
288 (7th Cir. 2010).
No. 21-1381                                                  15

worsening in their intensity. Specifically, Prill believes the
ALJ erroneously relied on Dr. Bodeau’s August 2014
treatment note indicating that Prill was “already feeling
mildly better as regards her back” while ignoring that the
same treatment note says Prill “still ha[d] significant low back
and radicular left leg pain.”
    We do not agree with Prill that the ALJ took the August
2014 treatment note out of context. See Denton v. Astrue, 596
F.3d 419, 425–26 (7th Cir. 2010) (concluding that substantial
evidence supported the ALJ’s analysis where the ALJ
“specifically addressed all the evidence that [the claimant]
point[ed] out” but declined to “assign the significance to it
that [the claimant] prefer[red]”). For instance, the treatment
notes from Prill’s visit with Dr. Israel—which also took place
in August 2014—support the ALJ’s conclusion about the
intensity and persistence of Prill’s symptoms. Dr. Israel
reported Prill was “doing okay” with respect to her left knee.
He also wrote that conservative treatment was recommended
for Prill, including aquatic therapy, physical therapy, and
activity modifications, and Dr. Israel noted that Prill was
happy with the proposed treatment plan. And, in both
February 2015 and April 2015, Dr. Bodeau wrote that Prill was
available for unrestricted activity. These medical records
bolster the finding that the record did not support Prill’s
allegations about the intensity, persistence, and limiting
effects of her symptoms, and they dictate that the ALJ did not
improperly cherry-pick evidence.
    Prill also disputes the ALJ’s consideration of other medical
records. An ALJ is entitled to consider the course of a
claimant’s treatment. 20 C.F.R. § 404.1529(c)(3)(v). Prill’s
treatment—injections, orthotics, and physical therapy—was
16                                                        No. 21-1381

conservative. See Singh v. Apfel, 222 F.3d 448, 450 (8th Cir.
2000). Prill claims the ALJ placed too much weight on the
conservative course of treatment. She cites Schomas v. Colvin,
732 F.3d 702, 709 (7th Cir. 2013), where this court suggested
that the ALJ was incorrect in determining that a claimant was
treated conservatively. But Schomas does not entirely support
Prill’s position, as the claimant there “underwent major
surgery.” Id. Here, Prill did not undergo major surgery during
the period of time under consideration, and the most
aggressive treatment she received consisted of the injections
that have been described as conservative treatment. 2 So, the
ALJ did not err in considering that Prill received conservative
treatment.
    Relatedly, Prill contends an improvement in her condition
is not sufficient to demonstrate a lack of disabling symptoms.
While the evidence is not conclusive on this point, substantial
evidence supports the ALJ’s finding that pain medications
enabled Prill to manage her pain well enough to perform
medium work, subject to the restrictions the ALJ set out in the
RFC assessment. In May 2014, Dr. Bodeau noted that it was
important for Prill to have access to her midday doses of
Gabapentin, Ibuprofen, and Tramadol to manage her pain

2
   This court has characterized epidural injections as conservative
treatment, although in unpublished orders. See Olsen v. Colvin, 551 F.
App’x 868, 875 (7th Cir. 2014) (citing Singh, 222 F.3d at 450); Burnam v.
Colvin, 525 F. App’x 461, 464–65 (7th Cir. 2013).
No. 21-1381                                                 17

while at work. And in April 2015, Dr. Bodeau recommended
that Prill continue with those same three medications while
simultaneously noting that Prill “remain[ed] retired but
available for unrestricted activity.” These treatment notes
support the ALJ’s finding that the pain medications facilitated
improvements in Prill’s symptoms that enabled her to
function at work, and they preclude us from holding that the
ALJ’s analysis of the effect of Prill’s pain medications was
unsupported by substantial evidence.
   Examination results. Next, Prill argues the ALJ
misinterpreted the results of the various medical
examinations, many of which showed major objective deficits
that limited her functioning. Prill points to the IME performed
by Dr. Monacci, which described range-of-motion loss and
diminished sensation, and a September 2015 treatment note
describing diminished grip strength.
   The ALJ analyzed the findings from Dr. Monacci’s IME
but emphasized other aspects of his report, such as the
finding of “normal tone without atrophy in all muscle groups
of the upper and lower extremities” and that Prill “had
normal heel and toe and tandem gait.” While the ALJ noted
the exam showed some abnormalities—such as cervical spine
narrowing, degeneration in the cervical spine and lumbar
region, and a mildly limited range of motion in the neck—she
nevertheless concluded that the medical evidence did not
support Prill’s alleged loss of functioning.
    Substantial evidence supports the ALJ’s decision to assign
differing weights to the various medical records. Despite the
reports of range-of-motion loss and diminished sensation, Dr.
Schuldt wrote in July 2017 that Prill had “full range of motion
of all joints” and “[n]ormal movement and sensation of all
18                                                   No. 21-1381

extremities.” Likewise, Dr. Marozava stated that in March
2016, Prill had normal reflexes at her extremities, full strength,
normal knees, and a normal gait. Prill also does not cite any
authority that suggests the ALJ erred in emphasizing that Dr.
Monacci found Prill had normal tone without atrophy in her
extremities and a normal gait.
   The ALJ properly considered the timing of Prill’s alleged
onset of disability, and her performance of heavy work
shortly before her retirement. There was no error in the ALJ’s
ﬁnding that Prill’s daily activities contradicted her assertions
about the persistence and limiting eﬀects of her knee- and
back-related symptoms. Substantial evidence supports the
ALJ’s determination that Prill’s account of her subjective
symptoms was not consistent with her medical records.
Further, the ALJ appropriately considered and weighed the
conservative treatment Prill received and the competing
medical interpretations of her examination results.
     B. Medical-Opinion Evidence
   Prill also contends the ALJ erred in weighing medical
opinions regarding Prill’s limitations.
    Opinions of Drs. Bodeau and Chan. According to Prill, the
ALJ should have given controlling weight—or at least more
weight than she gave—to the opinion of Prill’s treating
physician, Dr. Bodeau. To Prill, this court should consider
remanding the case for consideration of an updated medical
opinion. See Lambert v. Berryhill, 896 F.3d 768, 774 (7th Cir.
2018); Moreno v. Berryhill, 882 F.3d 722, 728–29 (7th Cir. 2018).
The Commissioner counters that an ALJ may give less weight
to the opinion of even a treating physician if that opinion is
inconsistent with other evidence in the record, including
No. 21-1381                                                    19

objective medical evidence and the consulting doctor’s report.
See Zoch v. Saul, 981 F.3d 597, 602 (7th Cir. 2020); Loveless, 810
F.3d at 507 (citations omitted).
    The ALJ adequately explained why she discounted Dr.
Bodeau’s opinion. His own treatment notes contradict his
assessment of Prill’s limitations (occasional lifting of only up
to 25 pounds and rare kneeling, squatting, and crouching). In
February and April 2015, Dr. Bodeau indicated that Prill was
available for unrestricted activity. Additionally, as the ALJ
noted, Prill performed physical and aquatic therapy, and she
had a normal gait. Prill also gardened, which involves several
movements that Dr. Bodeau wrote ought to be restricted. As
the ALJ found, Dr. Bodeau did not provide objective exams or
diagnostic testing to support the limitations he believed were
necessary. Thus, Dr. Bodeau’s opinion as to Prill’s limitations
was internally inconsistent—as well as inconsistent with
objective medical evidence in the record—so the ALJ was
entitled to give his opinion less weight. See 20 C.F.R.
§ 404.1527(c)(4); Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th
Cir. 2008); Zoch, 981 F.3d at 602; Denton, 596 F.3d at 425;
Loveless, 810 F.3d at 507.
    Similarly, Prill contends the ALJ erred in affording great
weight to the opinion of Dr. Chan, a state-agency consultant.
To Prill, the ALJ’s reliance on Dr. Chan’s opinion was
erroneous because he assessed limitations only related to the
knee, and not to the back, even though the ALJ found Prill’s
cervical and lumbar disc issues severe. But Prill has not
shown that the ALJ’s decision to afford significant weight to
Dr. Chan’s opinion was unsupported. Prill focuses on his
failure to assess limitations related to the cervical and lumbar
20                                                 No. 21-1381

spine, yet she declines to challenge the ALJ’s consideration of
Dr. Chan’s opinion as to knee restrictions.
    Moreover, Dr. Chan had before him the medical evidence
regarding Prill’s cervical spine and lumbar issues when
reviewing and analyzing Prill’s medical records. In reaching
his conclusions, Dr. Chan relied on the treatment notes
showing that Prill’s spine had a normal alignment and that
she ambulated with a steady gait. That was a reasonable
interpretation of the treatment notes from Prill’s medical
examinations. Dr. Chan, an expert in Social Security disability
evaluation, was entitled to reach the conclusion that Prill’s
cervical spine and lumbar issues did not merit the assessment
of additional functional limitations beyond those that he
assessed. And the ALJ was permitted to afford great weight
to Dr. Chan’s opinion as a consulting physician, particularly
because the ALJ determined that his opinion was consistent
with the objective medical evidence. See Zoch, 981 F.3d at 602;
Ketelboeter, 550 F.3d at 625.
    Dr. Marozava’s proposed limitations. Prill also argues the
ALJ gave too little weight to Dr. Marozava’s opinion. Among
other things, Dr. Marozava incorporated into Prill’s proposed
functional restrictions that she lift no more than two “cases of
pop” as well as Prill’s statement that she did not feel safe
driving long distances because of pain in her lower back and
neck. Dr. Marozava wrote that Prill had moderate deficits in
sitting and standing, opining that she could sit or stand only
for approximately 20 minutes before having to change
position. Defending the ALJ’s decision to discount Dr.
Marozava’s opinions, the Commissioner submits that she
based her opinions on Prill’s subjective allegations, which
were not consistent with the objective evidence in the record.
No. 21-1381                                                   21

     The Commissioner is correct that when a physician’s
opinion is based primarily upon a patient’s subjective
complaints, the ALJ may discount that opinion. See Ketelboeter,
550 F.3d at 625; Zoch, 981 F.3d at 602. Here, Dr. Marozava’s
lifting and driving restrictions rested solely on Prill’s own
subjective statements. The ALJ thus did not err in rejecting
these proposed limitations.
    Prill contends the ALJ should have given Dr. Marozava’s
opinion on her standing and sitting limitations great weight
because it is based on medical imaging, her past medical
history, and a physical examination. But Prill equates Dr.
Marozava’s opinion with that of Dr. Bodeau. As concluded
above, Dr. Bodeau’s opinion is inconsistent with his own
treatment notes and with several medical professionals’
objective observations of Prill, including that Prill exhibited a
normal gait, normal heel-to-toe and tandem walking, and a
lack of unsteadiness. Just as the ALJ did not commit reversible
error in rejecting the permanent restrictions that Dr. Bodeau
proposed as unsupported by the record, neither did the ALJ
contravene the substantial evidence in rejecting the sitting
and standing limitations that Dr. Marozava posited.
   IMEs by Drs. Kulwicki and Monacci. According to Prill, the
ALJ failed to sufficiently account for the IMEs by Dr. Kulwicki
and Dr. Monacci. Prill points to the IME after which Dr.
Kulwicki reported medial joint line tenderness in her right
knee and positive tests for a tear in the meniscus. Prill also
notes that after her IME with Dr. Monacci, he wrote that Prill
had “diffuse, mild paraspinal tenderness” in the cervical
spine and diminished sensory examination. Dr. Monacci also
reviewed additional records and reported that his findings
were unchanged.
22                                                No. 21-1381

    The Commissioner responds that the ALJ gave great
weight to the opinions of these two physicians. Following the
recommendation laid out in Dr. Kulwicki’s assessment, the
ALJ precluded Prill from repetitive bending, squatting,
stooping, or kneeling with her right knee. Per the
Commissioner, Dr. Monacci’s opinion also supported the
ALJ’s RFC determination because Dr. Monacci concluded
Prill had no permanent cervical or lumbar restrictions.
    We conclude that the ALJ appropriately accounted for the
findings Drs. Kulwicki and Monacci made after examining
Prill. The ALJ found that Prill was restricted to occasional
stooping, kneeling, and crouching but not crawling. She thus
accounted for Dr. Kulwicki’s findings of right-knee
tenderness. And Dr. Monacci’s opinion—in which he
concluded nothing warranted permanent restrictions as to
Prill’s back—supports the ALJ’s decision not to include any
such restrictions in the RFC determination. The ALJ’s RFC
assessment was closely tied to her view of the evidence. She
laid out her reasoning for the weight she gave to the opinions
offered by different medical professionals.
   Medication improved Prill’s symptoms. Finally, Prill argues
the ALJ improperly analyzed her use of the pain medication
hydrocodone, which she took simply to function and which
did not enable her to perform medium work as outlined in the
RFC assessment. Instead, though, the applicable question is
whether the pain medications controlled Prill’s symptoms. If
they did so such that Prill could perform the tasks necessary
to work during the relevant time period, the ALJ correctly
concluded that she was not disabled. See Denton, 596 F.3d at
425; Prochaska v. Barnhart, 454 F.3d 731, 737 (7th Cir. 2006).
No. 21-1381                                               23

    The evidence on which the ALJ relied established that
Prill’s pain medications achieved good results with no side
effects, and doctors observed that she achieved normal
functioning. For instance, in May 2017 Prill saw Dr. Schuldt,
who wrote that “overall her pain seems to be doing fairly
well. She is happy with the current regimen she is on.” Dr.
Schuldt indicated that she would continue Prill on Tramadol
and hydrocodone. As of January 2018, Prill continued to take
the same pain medications, which Dr. Schuldt reported did
not cause her “any problems.” Thus, substantial evidence
supports the ALJ’s finding that pain medications adequately
controlled Prill’s symptoms so she could perform medium
work, subject to the restrictions detailed in the RFC
assessment. The ALJ did not err in analyzing the effect of
Prill’s use of hydrocodone on her ability to work.
   Prill has not shown that the ALJ’s decision was
unsupported by substantial evidence. The ALJ adequately
explained why she discounted the opinions of Drs. Bodeau
and Marozava. Additionally, the ALJ’s RFC assessment was
consistent with the opinions of state-agency consultant Dr.
Chan and those of Drs. Kulwicki and Monacci, both of whom
examined Prill and wrote comprehensive reports. And the
ALJ properly analyzed Prill’s use of pain medications.
                            III.
   Substantial evidence supported the ALJ’s reasoning and
her determination that Prill was not disabled, so we AFFIRM
the district court’s opinion and order and judgment for the
Commissioner.